 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL LEE THORNBERRY,                            No. 2:17-CV-0953-TLN-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14    J. BAL, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Defendants shall file a response to plaintiff’s motion to compel (ECF No. 78)

19   within 30 days of the date of this order.

20                  IT IS SO ORDERED.

21

22   Dated: September 24, 2019
                                                            ____________________________________
23                                                          DENNIS M. COTA
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        1
